As filed with the Securities and Exchange Commission on April 13, 2012 1933 Act Registration File No. 333-14943 1940 Act File No. 811-07881 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 34 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 35 [ X ] (Check appropriate box or boxes.) PINEBRIDGE MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 399 Park Avenue, 4th Floor New York, New York, 10022 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(214) 365-5200 Robin C. Thorn 399 Park Avenue, 4th Floor New York, New York 10022 c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Robert J. Zutz, Esquire K & L Gates, LLP 1treet, N.W. Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 34 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Post-Effective AmendmentNo.33 on FormN-1A filed on March 29, 2012.This PEANo.34 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.33 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 34 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York and State of New York on the 13th day of April, 2012. PineBridge Mutual Funds Registrant By:/s/Robin C. Thorn Robin C. Thorn President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 34 to its Registration Statement has been signed below by the following persons in the capacities and on the date indicated. George W. Gau* George W. Gau Chairman of the Board, Trustee April 13, 2012 /s/ George Hornig George Hornig Trustee April 13, 2012 John H. Massey* John H. Massey Trustee April 13, 2012 David M. Reichert* David M. Reichert Trustee April 13, 2012 /s/Mark Kadzielawski Mark Kadzielawski Chief Financial Officer and Treasurer (Principal Executive Officer) April 13, 2012 By: /s/Robin C. Thorn Robin C. Thorn Attorney-in-fact *Robin C. Thorn signs this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
